DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The detector” in claim 1 is read as the image density sensor (Fig.3, item 70).

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)     the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)     the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations of claim 11 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani’570 (US 2018/0143570), and further in view of Okawa’816 (JP2005-043816).
     With respect to claim 1, Mizutani’570 teaches an image forming apparatus (Fig.1, item 100) comprising: 
     5a rotatable image bearer (Fig.1, item 8) configured to bear an image (paragraph 7); 
     a transfer rotator (Fig.3, item 72) configured to transfer the image from the image bearer onto a recording medium (paragraph 91) sandwiched and conveyed between the image bearer and the transfer rotator [as shown in Fig.3, the paper, P is sandwiched and conveyed between the image bearer (Fig.3, item 8) and the transfer rotator (Fig.3, item 72)]; 
    Mizutani’570 does not teach a detector configured to detect length information indicating a length, in a direction 10of conveyance of the recording medium, of the image 
     Okawa’816 teaches a detector (Fig.3, item 80) configured to detect length information indicating a length, in a direction 10of conveyance of the recording medium, of the image on the recording medium (paragraph 53); and 
     circuitry configured to: 
     correct a correction value, based on the length information detected by the detector and a target value of the length information, to correct an image magnification, in the direction of conveyance of the recording medium, of the image 15to be formed on the recording medium [an image processing part (Fig.2, item 55) enlarging or reducing image data supplied to the image forming unit from the memory (Fig.2, item 60) based on detection signals from the sensors (Fig.3, items 71 to 74 and item 80)(overview) and the sensor (Fig.3, item 80) detects the length of the paper (paragraph 53). Therefore, a target value of the length information is considered being determined in order to enlarge or reduce the image data to fit into the detected length of the paper]; and 
     control an image forming operation of forming the image on the recording medium with the correction value [the image data is being enlarged or reduced according to the detected paper information and the said image data is being printed on the paper (overview)].  

     With respect to claim 2, which further limits claim 1, Mizutani’570 does not teach 20wherein the circuitry is configured to calculate the target value of the length information from image data of the image corresponding to the length information detected by the detector.  
     Okawa’816 teaches wherein the circuitry is configured to calculate the target value of the length information from image data of the image corresponding to the length information detected by the detector [an image processing part (Fig.2, item 55) enlarging or reducing image data supplied to the image forming unit from the memory (Fig.2, item 60) based on detection signals from the sensors (Fig.3, items 71 to 74 and item 80)(overview) and the sensor (Fig.3, item 80) detects the length of the paper (paragraph 53). Therefore, the target value of the length information from image data is considered being calculated according to the detected length of the paper in order to enlarge or reduce the image data to fit into the detected length of the paper].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizutani’570 according to the teaching of Okawa’816 to enlarge or reduce the image data for printing according to the detected paper information because this will allow the image data to be printed with high quality.
claim 11, it is being rejected for the same manner as described in the rejected claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani’570 (US 2018/0143570), Okawa’816 (JP2005-043816) and further in view of
Kogure’508 (US 2016/0041508).
    With respect to claim 3, which further limits claim 1, the combination of Mizutani’570 and Okawa’816 does not teach 25wherein the circuitry is configured to control, with the correction value, at least one of a difference in rotational speed between the image bearer and the transfer rotator and a contact pressure between the image bearer and the transfer rotator.  
     Kogure’508 teaches 25wherein the circuitry is configured to control, with the correction value, at least one of a difference in rotational speed between the image bearer and the transfer rotator and a contact pressure between the image bearer and the transfer rotator [the magnification of the image information (the correction value) is being adjusted according to the difference in rotational speed between the image bearer and the transfer rotator (paragraph 9)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizutani’570 and Okawa’816 according to the teaching of Kogure’508 to enlarge or reduce the image data according to the difference in rotational speed between the image bearer and the transfer rotator because this will allow the image data to be adjusted to a size which fits the length of the paper more effectively.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani’570 (US 2018/0143570), Okawa’816 (JP2005-043816) and further in view of
Aoki’445 (US 2010/0166445).
     With respect to claim 4, which further limits claim 1, the combination of Mizutani’570 and Okawa’816 does not teach 30wherein the correction value corresponds to toner adhesion amount information relating to an amount of toner adhering per unit area.  
     Aoki’445 teaches 30wherein the correction value corresponds to toner adhesion amount information relating to an amount of toner adhering per unit area (paragraph 72 and 73).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizutani’570 and Okawa’816 according to the teaching of Arai’040 to control the various printing parameter according to the corrected toner adhesion amount information because this will enhance the printout quality.
     With respect to claim 5, which further limits claim 4, the combination of Mizutani’570 and Okawa’816 does not teach wherein the toner adhesion amount information includes image area rate information 35acquirable from image data of the image. 
      Aoki’445 teaches wherein the toner adhesion amount information includes image area rate information 35acquirable from image data of the image (paragraph 72 and 73).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizutani’570 and Okawa’816 according to the teaching of Arai’040 to control the various .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani’570 (US 2018/0143570), Okawa’816 (JP2005-043816),
Aoki’445 (US 2010/0166445) and further in view of Negishi’360 (JP 11-24360).
     With respect to claim 6, which further limits claim 4, the combination of Mizutani’570 and Okawa’816 does not teach a storage device configured to store table information including the toner adhesion amount information in association with the correction value, 5wherein the circuitry is configured to: calculate, from image data of the image, the toner adhesion amount information; specify, from the table information, the correction value corresponding to the calculated toner adhesion amount information; control, with the specified correction value, the image forming operation of 10forming the image on the recording medium; and correct the table information.  
     Aoki’445 teaches a storage device [a system shown in Fig.2 is inherent disclosed with a storage device] configured to store table information including the toner adhesion amount information in association with the correction value [a lookup table is being used to calculate the toner adhesion amount (paragraph 71). Therefore, the lookup table is considered being stored in a storage device in order allow the lookup table to be obtained to calculate the toner adhesion amount], 
     5wherein the circuitry (Fig.2, item 207) is configured to: calculate, from image data of the image, the toner adhesion amount information (paragraph 71); 
      specify, from the table information, the correction value corresponding to the calculated toner adhesion amount information (paragraphs 71-73); 

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizutani’570 and Okawa’816 according to the teaching of Arai’040 to control the various printing parameter according to the corrected toner adhesion amount information because this will enhance the printout quality.
     The combination of Mizutani’570, Okawa’816 and Aoki’445 does not teach correct the table information.
     Negishi’360 teaches correct the table information (claim 2).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizutani’570, Okawa’816 and Aoki’445 according to the teaching of Negishi’360 to updated the lookup table for calculating the toner adhesion amount because this will allow the toner adhesion amount to be calculated more effectively.
     With respect to claim 7, which further limits claim 6, the combination of Mizutani’570 and Okawa’816 does not teach wherein the circuitry is configured to calculate, with the correction value presented 15in the table information, the correction value corresponding 
     Aoki’445 teaches teach wherein the circuitry is configured to calculate, with the correction value presented 15in the table information, the correction value corresponding to the calculated toner adhesion amount information, in response to the table information including no correction value corresponding to the calculated toner adhesion amount information [the toner adhesion amount is being calculated according to the lookup table (paragraph 71).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the lookup table including values information including the zero value (no correction value corresponding to the calculated toner adhesion amount information) and the none zero values to calculate the toner adhesion amount since the lookup table is known to be formed with zero value and none zero values to perform desired corrections since the lookup table can include any values including the zero value and the none zero value].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizutani’570, Okawa’816 and Negishi’360 according to the teaching of Arai’040 to control the various printing parameter according to the corrected toner adhesion amount information because this will enhance the printout quality.
     With respect to claim 8, which further limits claim 4,  the combination of Mizutani’570 and Okawa’816 does not teach a 20storage device configured to store calculation information to calculate the correction value from the toner adhesion amount 
     Aoki’445 teaches a 20storage device configured to store calculation information to calculate the correction value from the toner adhesion amount information [a lookup table is being used to calculate the toner adhesion amount (paragraph 71). Therefore, the lookup table is considered being stored in a storage device in order allow lookup table to be obtains to perform the calculate the toner adhesion amount], 
     wherein the circuitry (Fig.2, item 207) is configured to: calculate, from image data of the image, the toner adhesion amount information (paragraph 71); 
     25calculate, with the calculation information, the correction value corresponding to the calculated toner adhesion amount information paragraphs (71-73);  
     control, with the calculated correction value, the image forming operation of forming the image on the recording medium [the print image setting unit is being corrected according to the measured toner adhesion amount (paragraph 47). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to perform printing according to the corrected print image settings which are being corrected according to the measured toner adhesion amount because this will enhance the quality of the printouts.]. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of 
     The combination of Mizutani’570, Okawa’816 and Aoki’445 does not teach correct the table information.
     Negishi’360 teaches correct the table information (claim 2).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizutani’570, Okawa’816 and Aoki’445 according to the teaching of Negishi’360 to updated the lookup table for calculating the toner adhesion amount because this will allow the toner adhesion amount to be calculated more effectively.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani’570 (US 2018/0143570), Okawa’816 (JP2005-043816) and further in view of
Sakata’455 (JP 2018-124455).
     With respect to claim 9, which further limits claim 1, the combination of Mizutani’570, Okawa’816 does not teach wherein the detector is configured to detect the length information indicating a length in the direction of conveyance of the recording medium of a pattern image formed on a recording medium during continuous image forming operations, wherein the circuitry is configured to calculate the correction value before being 28corrected, based on toner adhesion amount information of the pattern image and the length information of the pattern image detected by the detector, and wherein the toner adhesion amount information relates to an amount of toner adhering per unit area.  

     wherein the circuitry is configured to calculate the correction value before being 28corrected, based on toner adhesion amount information of the pattern image and the length information of the pattern image detected by the detector (paragraph 60-67), and 
     wherein the toner adhesion amount information relates to an amount of toner adhering per unit area (paragraphs 66 and 67).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizutani’570 and Okawa’816 according to the teaching of Sakata’455 to determine the toner adhesion amount according to the length information of the paper because this will allow the toner adhesion amount to be calculated more effectively.
Claim objection
Claim 10 is objected to as being dependent upon a rejected base claim 1 because the prior art of record does not teach “wherein the circuitry is configured to: determine whether a comparative length of the length information detected by the detector and the target value of the length information is outside a given 10allowance; and correct the correction value in response to the comparative length being outside the given allowance, and wherein the circuitry is configured to change: the given allowance depending on the target value of the length information, 15to determine whether the comparative length is outside the changed allowance; or the length information detected by the detector depending on the target value of the length information, to determine whether a comparative length of the changed length information and the target value of the length information is outside the given allowance.”  Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Yoshida (US 2016/0131991) discloses an image forming apparatus includes a developer bearer and a toner pattern bearer rotatable in a given direction of rotation to bear an adjustment toner pattern formed with the developer bearer.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674